Citation Nr: 0120210	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for right 
ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARINGS ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for right ear hearing loss, 
and which denied a claim for service connection for tinnitus.  

The appeal also initially included an issue of service 
connection for post-traumatic stress disorder (PTSD), but in 
May 2001 the veteran withdrew his appeal of this issue, and 
such issue is not before the Board.


FINDINGS OF FACT

1.  In an unappealed October 1945 decision, the RO denied the 
veteran's claim for service connection for right ear hearing 
loss.  Evidence received since the October 1945 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran's tinnitus began many years after service and 
was not caused by any incident of service.



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for right ear hearing 
loss, and the October 1945 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from December 
1943 to September 1945.  His military occupational specialty 
was automotive mechanic.  A review of his service medical 
records shows no complaints, findings, or diagnosis of 
hearing loss or tinnitus while in service.  At the September 
1945 service separation examination, the ears were normal, 
and hearing was 15/15 (normal) in both ears by whispered 
voice testining.

In September 1945, the veteran claimed service connection for 
right ear defective hearing, which he said began in February 
1944.  He reported no treatment for the condition in service.

In October 1945, the RO denied service connection for 
defective hearing of the right ear.  The veteran did not 
appeal this decision.

The veteran again claimed service connection for hearing loss 
in November 1980.  The RO informed him that he would have to 
submit new evidence to reopen his claim.  He did not respond, 
and his application was abandoned.

In March 1998, the veteran applied to reopen his claim for 
service connection for right ear hearing loss.  

A VA audiology examination was given to the veteran in April 
1999.  The examination found bilateral sensorineural hearing 
loss, worse on the right side.  The veteran reported an 
intermittent thumping, humming, and ringing in his right ear 
only, and he said this had persisted since a rifle was fired 
near his right ear in 1944.  At an April 1999 VA physical 
examination, the 89 year old veteran complained of diminished 
hearing in both ears, worse on the right, and he reported he 
had tinnitus on the right side only.  He was diagnosed with 
hearing loss with tinnitus.

VA treatment records from the late 1990s refer to a variety 
of ailments other than hearing loss and tinnitus.

At a hearing before the RO in May 1999, the veteran provided 
testimony regarding his exposure to noise during his period 
of active service, relating exposure to noise from a variety 
of sources including rifle range, trucks, heavy equipment, 
artillery fire, and bombing.  The veteran stated that he 
currently had difficulty hearing, and that his hearing had 
become progressively worse.  He also said that he had 
experienced a ringing and thumping in his right ear since 
World War II.

The veteran had a videoconference hearing before the Board in 
May 2001.  At this hearing, he stated that his hearing 
started becoming worse after firing a rifle every day for two 
weeks while stationed in Wyoming.  He said he also developed 
a ringing in his right ear shortly after this time.  The 
veteran noted he was transferred to Europe, where he was a 
truck driver, and was exposed to noise from artillery fire 
and bombing.  He indicated that his hearing had become worse 
during the years following his separation from service.  The 
veteran's daughter provided testimony that her father had 
difficulty hearing while she was growing up and that she 
would often have to speak loudly to him in order to be heard.  
She also stated that her father used to complain about 
ringing in his ears when he was employed as a mechanic.  

Analysis

The file shows that through discussions in the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the RO has notified the veteran of the 
evidence needed to reopen his claim for service connection 
for right ear hearing loss, and to substantiate his claim for 
service connection for tinnitus.  The veteran has vaguely 
alleged other treatment after service, but has not 
satisfactorily identified relevant medical records which 
might be obtained, despite being given an opportunity to do 
so.  He has been provided with a VA examination, and he has 
had personal hearings on appeal.  The Board is satisfied that 
the notice and duty to assist provisions of the law have been 
satisfied..  Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000). 

A.  New and material evidence to reopen a claim for 
service connection for right ear hearing loss.

The veteran's claim for service connection for defective 
hearing in his right ear was originally denied by the RO in 
October 1945.  He did not appeal this decision, and thus this 
decision is a final one.  The claim for service connection 
may only be reopened if new and material evidence has been 
submitted since the last final RO decision in October 1945.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence available at the time of the RO's decision in 
October 1945 included service medical records which showed no 
hearing loss during the veteran's 1943-1945 active duty; the 
service separation examination showed normal hearing.  The RO 
also considered the veteran's assertion that he had right ear 
hearing loss which began in service.

Evidence submitted since the final October 1945 RO decision 
includes VA treatment records from the late 1990s, which are 
negative for hearing loss, and VA examinations in 1999 which 
show bilateral sensorineural hearing loss, worse on the right 
side.  While this medical evidence establishes that the 
veteran currently has defective hearing in his right ear, it 
does not link it to his period of active service.  The 
medical evidence may be new, but it is not material as it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Additional evidence since the October 1945 RO decision 
includes the veteran's testimony at a 1999 RO hearing and a 
2001 Board hearing, and his daughter's testimony at the 
latter hearing.  The veteran continues to maintain that he 
has right ear hearing loss due to service.  This is 
redundant, not new, evidence.  The veteran and his daughter 
both are laymen, and thus have no competence to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Their lay statements on 
such matters are not material evidence as their statements 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim. 
 
The Board concludes that new and material evidence has not 
been submitted since the October 1945 RO decision.  Thus, the 
claim for service connection for right ear hearing loss has 
not been reopened, and the October 1945 RO decision remains 
final.

B.  Service connection for tinnitus

The veteran seeks service connection for tinnitus.  Service 
connection may be granted for disability due to disease or 
injury which was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

There is no evidence of tinnitus in the service medical 
records from the veteran's 1943-1945 active duty, or for many 
years later.  Tinnitus was diagnosed at a 1999 VA 
examination.  However, there is no medical evidence linking 
the curent tinnitus to his period of service.  The only 
evidence relating the veteran's tinnitus to his period of 
service is the lay testimony of the veteran and his daughter, 
and as laymen they have no competence to give a medical 
opinion on diagnosis or causation.  Espiritu, supra.

The weight of the evidence demonstrates that tinnitus began 
many years after service and was not caused by any incident 
of service.  The condition was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection for tinnitus, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
right ear hearing loss is denied.

Service connection for tinnitus is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

